Citation Nr: 0118652	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  97-09 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$3,148.80 was timely filed.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee), which 
determined that a request for waiver of recovery of an 
overpayment in the calculated amount of $3,148.80 was not 
timely filed.   


FINDINGS OF FACT

1.  On July 1, 1995, notification of the veteran's 
overpayment of $3,148.80, and his appeal rights were mailed 
to the veteran at his then current address at the Walton 
County Correctional Facility.

2.  The notification was not returned to the VA as 
undeliverable.

3.  On October 7, 1996, the veteran's written request for a 
waiver of the debt was received by the RO.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of an 
overpayment of improved pension benefits received in October 
1996 was not timely filed.  38 U.S.C.A. § 5302(a) (West 1991 
& Supp. 2001); 38 C.F.R. § 1.963(b)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was initially awarded improved pension benefits 
in 1989.  He incurred overpayments in 1993 and 1994 due to 
unreported income.  Upon the submission of timely waiver 
requests in these instances, his overpayments were waived in 
September 1993 and April 1994 decisions, respectively.  In 
November 1994 the veteran was incarcerated due to a 
conviction for lewd and lascivious behavior with a child.  He 
was confined in the Walton County Correctional Facility.  In 
June 1995, VA sent him a letter in prison informing him that, 
due to his incarceration, VA proposed to terminate his 
pension benefits effective January 7, 1995.  This action was 
subsequently taken, and an overpayment in the amount of 
$3,148.80 was created.  

The next reference in the claims file to this overpayment is 
an October 1996 statement from the veteran requesting a 
waiver, and asserting that he did not receive the 
notification of his overpayment because he had been 
transferred from the Walton County Correctional Facility to 
the North Florida Reception Center from September 1995 to May 
1996.  He further stated that a prison employee with the same 
name as the veteran had been receiving his mail and sending 
it back to the mail room.  

In November 1996, the Committee on Waivers and Compromises 
denied the veteran's request for a waiver finding that it was 
untimely because it was outside the 180 day time period 
established by law for the submission of a waiver request.  
Specifically, the decision noted that the veteran had been 
notified of his overpayment and rights on July 1, 1995, and 
that his waiver request had not been received until October 
7, 1996.  The veteran perfected an appeal of this denial, and 
submitted several statements and copies of prison grievance 
forms dated from November 1995 to February 1996, indicating 
his attempts to obtain his property and mail from the period 
he had been transferred to another correctional facility.

The law requires that a request for waiver be filed within 
180 days of the notification of the overpayment.  38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 2001); 38 C.F.R. § 1.963(b)(2) 
(2000).  This period may be extended if the claimant 
requesting a waiver demonstrates that, as a result of an 
error by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in the claimant's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  38 C.F.R. § 1.963(b)(2).  

In this case, although we do not have the file copy of the 
actual letter sent from Debt Management Center (DMC) to the 
veteran informing him of his overpayment and rights, DMC 
certified that the letter was sent on July 1, 1995 to the 
veteran, care of the Walton County Correctional Facility.  
The law presumes the regularity of the administrative process 
absent clear evidence to the contrary.  Warfield v. Gober, 10 
Vet. App. 483, 485 (1997).  Thus, it is presumed that the 
notification was mailed.  The information received from the 
DMC indicates that the address contained the wrong spelling 
of the town in which the correctional facility was located, 
calling it Oefuniak Springs, instead of Defuniak Springs, but 
had the correct zip code and other identifying information.  

The Board notes that there is no indication that the 
misspelling of the name of the town caused the notice to be 
undeliverable, as evidenced by the fact that it was not 
returned to the RO by the United States Post Office.  
Additionally, the veteran appears to have received most, if 
not all, of the other correspondence sent by the VA to this 
address, and the Board does not find this misspelling to be 
substantial enough error to suggest that the veteran did not 
receive the notice.  

Moreover, with regard to the veteran's contentions that he 
was not at the Walton Correctional Facility at the time the 
notice was sent, or that it was received by a prison employee 
of the same name, and not him, the Board notes that he was 
not transferred out of Walton Correctional Facility until 
mid-September 1995, over two months after the notice was sent 
to him.  Additionally, based on his own statements, the 
prison employee who was receiving the veteran's mail was 
returning it to the prison mail room for re-routing to the 
correct recipient.  There is no indication that these letters 
were not subsequently forwarded to the veteran, and no 
evidence that they were returned to the VA.  Consequently, 
the Board finds that notice of indebtedness was properly 
provided to the veteran on July 1,1 995, and his veteran's 
request for a waiver was not timely since it was not received 
within 180 days of this date.  



ORDER

The veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$3,148.80 was not timely filed. 




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

